Citation Nr: 1721097	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for anxiety, claimed as due to rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The appellant had service in the Army National Guard for the Commonwealth of Puerto Rico from February 1979 to February 1985, with periods of active duty for training (ACDUTRA) from March 1979 to July 1979, in May 1980, in June 1981, in June 1982, in May 1983, and from May 1984 to June 1984.  The appellant also appears to have unverified periods of inactive duty for training (INACDUTRA).  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant requested a hearing in his February 2011 VA Form 9, but subsequently withdrew that request.  

The Board issued a decision in April 2014 which reopened the claim for service connection for rheumatoid arthritis and remanded it, and the claim for service connection for anxiety, for additional development.  The claims were remanded    by the Board again in October 2014.  


FINDINGS OF FACT

1.  Rheumatoid arthritis was not diagnosed during a period of ACDUTRA and the most probative evidence of record is against finding that the appellant's rheumatoid arthritis manifested during a period of ACDUTRA.  

2.  As service connection for rheumatoid arthritis is being denied, there is no basis to establish service connection for anxiety as secondary to rheumatoid arthritis.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2016).

2.  The criteria for service connection for anxiety have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter sent to appellant in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, a VA examination was scheduled in June 2014 to   obtain an opinion on whether the appellant's diagnosed rheumatoid arthritis is related to a period of ACDUTRA and an addendum opinion was obtained from     the June 2014 VA examiner in December 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is      required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The term "veteran" is defined in 38 U.S.C.A. § 101 (2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA includes full-time duty performed for training purposes by members    of the National Guard.  38 C.F.R. § 3.6(c)(3).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477-78.  

Service connection may be established on a secondary basis for a disability which      is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.        See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake         v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant essentially contends that he developed rheumatoid arthritis during his first period of ACDUTRA and that he has anxiety as a result of his rheumatoid arthritis.  

As an initial matter, the Board notes that the appellant has been diagnosed during the course of the appeal with rheumatoid arthritis and anxiety.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the rheumatoid arthritis (a disease rather than an injury) was incurred in or aggravated during a period of ACDUTRA; and whether the anxiety   is secondary to the rheumatoid arthritis.  

Service treatment records are devoid of reference to complaints of, or treatment for, rheumatoid arthritis.  During a May 16, 1983, quadrennial examination, however, it was noted that the appellant had had various episodes of right knee pain described as "cramps" that would occur during cold weather.  

The post-service evidence of record includes private and VA treatment records.  In     an undated certification, Dr. F.D.M. reported that the appellant had been seen at the office since September 1992 and in May 1994, was evaluated for problems in various joints, after which he was sent for laboratory tests.  The tests were compatible with inflammation or chronic infection and appellant was referred for evaluation by a rheumatologist.  It appears the appellant was subsequently seen by a rheumatologist and was diagnosed with rheumatoid arthritis in October 1994.  See records from Dr. Y.L.L.  VA records indicate that the appellant was initially evaluated by VA for rheumatoid arthritis in September 2009 and that a diagnosis of rheumatoid arthritis has been made privately in 1999.  

In a February 2010 letter, Dr. N.O.V. reported that appellant had a history of rheumatoid arthritis; that he did not have problems prior to active service; that        he started with them while at service (to include that he complained of right knee pain with right ankle and left toe inflammation); that he did not seek medical attention and kept doing his duties; and that the weather was what exacerbated      his symptoms as cold made him feel pain more intensely.  Dr. O.V. concluded    that it was more probable than not that appellant's right knee pain is service-connected due to symptoms of rheumatoid arthritis "which due to time of presentation it seems to get started while in service."  Dr. O.V. also reported          that due to symptoms associated with rheumatoid arthritis, appellant presented     with decreased interest and pleasure in most activities, frustration, anxiety, irritability, loss of memory, concentration problems, fatigue or low energy         nearly every day, sleep problems and a sense of worthlessness.  

The Board remanded the claim for service connection for rheumatoid arthritis in order to schedule a VA examination to determine whether the appellant's diagnosed rheumatoid arthritis is related to a period of ACDUTRA.  The appellant underwent VA examination in June 2014, during which a diagnosis of atrophic rheumatoid arthritis (diagnosed in 1994) was provided.  He reported that he started having symptoms at the knee during basic training and that in 1993-1994, he started having symptoms of arthritis.  The examiner noted that appellant brought documents that showed he was diagnosed with rheumatoid arthritis by Dr. Y.L.L. in October 1994.  The appellant reported that he started receiving treatment with this private doctor after that.  After physical examination and review of the claims file, the June 2014 VA examiner provided an opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.    

The Board thereafter remanded the claim because the June 2014 opinion failed to consider periods of ACDUTRA other than period that spanned from March 1979 to July 1979.  

An addendum opinion was provided in December 2014 from the same examiner.  The examiner reported that the claims file and VBMS, to include the remand and service treatment records, were again reviewed carefully.  The examiner also listed the correct dates of ACDUTRA.  It was the examiner's opinion that the rheumatoid arthritis is less likely as not related to a period of ACDUTRA; that it less likely       as not preexisted a period of ACDUTRA, that it was less likely as not worsened beyond its natural progression during any period of ACDUTRA, and that it did not originate during any period of ACDUTRA.  The examiner noted that during the June 2014 VA examination, the appellant had brought evidence from his private rheumatologist Dr. Y.L.L. that showed an October 1994 diagnosis of rheumatoid arthritis; that service treatment records show no evidence of any diagnosis of rheumatoid arthritis and that there is one notation of right knee pain in May 1983, but it was nonspecific, without specific diagnosis, and was not related to a systemic disease like rheumatoid arthritis; and that there was evidence of rheumatoid arthritis in 1999, several years after a period of ACDUTRA.  

The preponderance of the evidence is against the claim for service connection for rheumatoid arthritis.  As noted above, in order to establish service connection for        a disease such as rheumatoid arthritis, the evidence must show that it was either incurred in or aggravated in the line of duty during a period of ACDUTRA. In this case, the most probative evidence indicates that the appellant's rheumatoid arthritis was not incurred in or aggravated during any of the verified periods of ACDUTRA.  The Board acknowledges the May 1983 quadrennial examination that noted appellant had had various episodes of right knee pain described as "cramps" that would occur during cold weather.  The VA examiner who reviewed the entire record, however, provided an opinion that the rheumatoid arthritis did not originate during, and was    not related to, this (or any other) period of ACDUTRA. The examiner also opined    that the rheumatoid arthritis did not preexist and was not worsened beyond natural progression during this (or any other) period of ACDUTRA. The rationale for this opinion was based not only on the absence of a diagnosis of rheumatoid arthritis during a period of ACDUTRA, but also on the fact that the May 1983 reference to right knee pain was not specific and was not related to a specific diagnosis such that    it could be related to a systemic disease like rheumatoid arthritis, and on the private treatment records that establish the diagnosis of rheumatoid arthritis was made in October 1994, many years after a period of ACDUTRA. Given that the opinion provided in December 2014 was based on a rationale that took factors specific to     this appellant into consideration, it is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion). 

In contrast, the February 2010 opinion provided by Dr. O.V. that it was more probable than not that appellant's right knee pain noted in May 1983 was due to symptoms of rheumatoid arthritis, was not supported by any rationale, and did not consider the fact that the earliest diagnosis of rheumatoid arthritis was made in October 1994, more than a decade after the appellant's last period of ACDUTRA.  For this reason, the opinion provided by Dr. O.V. is afforded little, if any, probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

While the appellant believes that his current rheumatoid arthritis is related to a period of ACDUTRA, as a lay person, the appellant has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of rheumatoid arthritis are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of    his rheumatoid arthritis is not competent medical evidence.  Moreover, whether the symptoms the appellant experienced in ACDUTRA or following ACDUTRA are      in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the appellant's own opinion regarding the etiology of his current rheumatoid arthritis is not competent medical evidence.  The Board finds the opinion of the VA examiner provided in December 2014, which is the most probative opinion of record, to be significantly more probative than the appellant's lay assertions.  

Turning to whether service connection for anxiety is warranted, the Board acknowledges that Dr. O.V. reported that due to symptoms associated with rheumatoid arthritis, the appellant presented with decreased interest and pleasure      in most activities, frustration, anxiety, irritability, loss of memory, concentration problems, fatigue or low energy nearly every day, sleep problems and a sense of worthlessness.  See February 2010 letter.  As service connection for rheumatoid arthritis is being denied, however, there is no basis in law to establish service connection for anxiety as secondary to his diagnosed rheumatoid arthritis.  38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of      the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  



ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for anxiety is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


